Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 1 of 37 PageID #: 8173



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

   IMPLICIT, LLC
                     Plaintiff,
                                      Case No. 2:19-cv-00040-JRG-RSP
   vs.                                      (Lead Case)

   IMPERVA, INC.,
                     Defendant.
   vs.

   FORTINET, INC.,                    Case No. 2:19-cv-00039-JRG-RSP
                     Defendant.

   vs.
                                      Case No. 2:19-cv-00037-JRG-RSP
   JUNIPER NETWORKS, INC.
                  Defendant




               DEFENDANTS’ JOINT RESPONSIVE MARKMAN BRIEF
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 2 of 37 PageID #: 8174



                                                    TABLE OF CONTENTS

                                                                                                                                           Page

   I.      Introduction ..........................................................................................................................1

   II.     Background ..........................................................................................................................2

           A.         Asserted Patents .......................................................................................................2

           B.         Prior Claim Construction Proceedings.....................................................................3

   III.    Agreed Constructions...........................................................................................................6

   IV.     Implicit is Collaterally Estopped from Arguing Constructions that Differ from
           the Court’s Constructions in NetScout .................................................................................6

   V.      “Sequence of Routines” and “One or More Routines” Limitations ....................................9

           A.         Implicit’s Statements in the Prosecution History...................................................10

           B.         Implicit’s Effort to Ignore the Prosecution History Fails ......................................13

   VI.     “List of Conversion Routines” ...........................................................................................17

   VII.    Terms Regarding “Execute a Transmission Control Protocol to Convert [One
           or More] [At Least One of the] Packets Having a TCP Form Into a Different
           Format” ..............................................................................................................................17

           A.         Collateral Estoppel .................................................................................................17

           B.         “Convert One or More Packets Having a TCP Format Into a Different
                      Format” and similar terms .....................................................................................20

                      1.         Outermost Header ......................................................................................21

                      2.         Pointer Defining Outermost Header ..........................................................22

                      3.         Moving a Reference ...................................................................................23

           C.         “[Execute] [Perform] a Transmission Control Protocol” and Related
                      Terms .....................................................................................................................25

   VIII.   “[S]ession Associated With A [Transport Layer/Different] Protocol” and
           similar terms.......................................................................................................................27

   IX.     Conclusion .........................................................................................................................29




                                                                      -i-
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 3 of 37 PageID #: 8175



                                                     TABLE OF AUTHORITIES

                                                                                                                                            Page(s)

   CASES

   Allergan Sales, LLC v. Sandoz Inc.,
       No. 2:12-cv-207-JRG, 2016 U.S. Dist. LEXIS 41013 (E.D. Tex. Mar. 29,
       2016) ..........................................................................................................................................9

   Alloc, Inc. v. Int’l Trade Comm’n,
       342 F.3d 1361 (Fed. Cir. 2003)................................................................................................21

   DietGoal Innovations LLC v. Chipotle Mexican Grill, Inc.,
      70 F. Supp. 3d 808 (E.D. Tex. 2014) (Bryson, J.) .................................................................7, 8

   Epcon Gas Sys. Inc. v. Bauer Compressors, Inc.,
      279 F.3d 1022 (Fed. Cir. 2002)..................................................................................................7

   Implicit LLC v. Sandvine Corp.,
      No. 2:18-cv-00054-JRG, Dkt. 17 (E.D. Tex. Dec. 17, 2019) ................................................1, 8

   Implicit Networks, Inc. v. F5 Networks, Inc.,
      No. 3:10-CV-3365, Dkt. No. 93, 2012 WL 669861 (N.D. Cal. Feb. 29, 2012) ....................3, 6

   Implicit Networks, Inc. v. F5 Networks, Inc.,
      No. 3:14-CV-2856, Dkt. No. 57, 2015 WL 2194627 (N.D. Cal. May 6, 2015) ..........3, 4, 5, 22

   Implicit, LLC v. Huawei Technologies USA, Inc., et al.,
      6:17-CV-182, 2018 WL 1169137 (E.D. Tex. Mar. 6, 2018) (Gilstrap, J.) ................................4

   Implicit, LLC v. NetScout Sys., Inc.,
      No. 2:18-cv-00053-JRG, Dkt. 222 (E.D. Tex. Dec. 13, 2019) ........................................ passim

   Implicit, LLC v. NetScout Sys., Inc.,
      No. 2:18-cv-53-JRG, Dkt. No. 111 (E.D. Tex. Apr. 15, 2019) .................................................4

   Implicit, LLC v. Trend Micro, Inc.,
      No. 6:16-CV-80, Dkt. No. 115, 2017 WL 1190373 (E.D. Tex. Mar. 29, 2017)
      (Gilstrap, J.) ...............................................................................................................................4

   In re Arunachalam,
       709 F. App’x 699 (Fed. Cir. 2017) ............................................................................................6

   In re Freeman,
       30 F.3d 1459 (Fed. Cir. 1994)....................................................................................................8

   Nestle USA, Inc. v Steuben Foods, Inc.,
      884 F.3d 1350 (Fed. Cir. 2018)..................................................................................................7


                                                                          - ii -
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 4 of 37 PageID #: 8176



                                                    TABLE OF AUTHORITIES
                                                          (Continued)

                                                                                                                                         Page(s)

   Ohio Willow Wood Co. v. Alps S., LLC,
      735 F.3d 1333 (Fed. Cir. 2013)..................................................................................................6

   Omega Eng’g, Inc. v. Raytek Corp.,
     334 F.3d 1314 (Fed. Cir. 2003)................................................................................................16

   Southwall Techs., Inc. v. Cardinal IG Co.,
      54 F.3d 1570 (Fed. Cir. 1995)..................................................................................................22

   State Farm Mut. Auto. Ins. Co. v. LogistiCare Solutions, LLC,
       751 F.3d 684 (5th Cir. 2014) .....................................................................................................7

   Tinnus Enters., LLC v. Telebrands Corp.,
      No. 6:15-CV-00551-RWS, 2019 U.S. Dist. LEXIS 114601 (E.D. Tex. Apr.
      16, 2019) ....................................................................................................................................6

   Vitronics Corp. v. Conceptronic, Inc.,
       90 F. 3d 1576 (Fed. Cir. 1996).................................................................................................13

   RULES

   Patent Rule 4-5(b) ............................................................................................................................1

   OTHER AUTHORITIES

   David Mosberger, “Scout: A Path-Based Operating System,” Doctoral
      Dissertation Submitted to the University of Arizona .................................................................4




                                                                        - iii -
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 5 of 37 PageID #: 8177



                                  Table of Exhibits

          Exhibit Number                         Description

                1          ’683 Patent File History, Preliminary Amendment dated
                           June 6, 2013

                2          ’163 Inter Partes Reexam (Reexamination Control No.
                           95/000,659), Comments to October 1, 2012 ACP

                3          Implicit’s Patent Local Rule 4-5 Opening Claim
                           Construction Brief in Implicit Networks, Inc. v. F5
                           Networks, Inc., No. 3:14-CV-2856, Dkt. No. 57, 2015 WL
                           2194627 (N.D. Cal. May 6, 2015)

                4          ’163 Ex Parte Reexamination (Reexamination Control No.
                           90/010,356), “Amendment and Response to Office Action
                           Mailed July 7, 2009”

                5          Mosberger (“Scout: A Path-Based Operating System, David
                           Mosberger, Doctoral Dissertation Submitted to the
                           University of Arizona”)




                                        - iv -
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 6 of 37 PageID #: 8178



   I.     Introduction

          Defendants Juniper Networks, Fortinet, and Imperva submit this Responsive Claim

   Construction Brief pursuant to Patent Rule 4-5(b). Defendants respectfully request that the Court

   adopt the Defendants’ proposed constructions for the disputed claim terms as detailed below.

          The asserted Implicit patents in this case have a long history that is critically relevant to

   the parties’ claim construction disputes. The asserted patents (all of which are expired) are part of

   a single family of patents known as the “demultiplexing” family. This patent family has been

   subjected to repeated examination in the USPTO, including reexamination proceedings involving

   a couple of prior art references known as “Mosberger” and “Decasper.” In an effort to overcome

   these references, Implicit made numerous binding admissions that narrowly characterize the scope

   of its alleged invention. The USPTO ultimately found that at least two of Implicit’s earlier patents

   in this family were invalid despite these admissions.

          Implicit has also asserted its “demultiplexing” patents in litigation against numerous

   technology companies. To date, each case to reach the merits has resulted in a loss for Implicit.

   For example, Implicit lost its first case against Juniper on summary judgment (non-infringement

   and invalidity) before Judge Illston in the Northern District of California. More recently, a jury

   found Implicit’s patents not infringed after a full trial in Implicit, LLC v. NetScout Sys., Inc., No.

   2:18-cv-00053-JRG, Dkt. 222 (E.D. Tex. Dec. 13, 2019). Following this verdict, Implicit entered

   a stipulation of non-infringement in Implicit LLC v. Sandvine Corp., No. 2:18-cv-00054-JRG, Dkt.

   17 (E.D. Tex. Dec. 17, 2019). Notably, almost all of the claim constructions now proposed by

   Implicit were already presented to and rejected by this Court in NetScout and Sandvine.

          Implicit’s prior admissions and the Court’s earlier rulings regarding these patents dictate

   the outcome of these claim construction proceedings as well. The Court should reject Implicit’s

   proposed constructions—again—as they are inconsistent with this extensive litigation and
                                                   -1-
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 7 of 37 PageID #: 8179



   prosecution history. By contrast, Defendants’ proposed constructions are fundamentally based in

   the intrinsic record of the asserted patents.

   II.    Background

          A.      Asserted Patents

          Implicit in this consolidated case currently alleges infringement of six related patents, U.S.

   Patent Nos. 8,694,683 (“the ’683 Patent”), 9,270,790 (“the ’790 Patent”), 9,591,104 (“the ’104

   Patent”), 10,027,780 (“the ’780 Patent”), 10,033,839 (“the ’839 Patent”), and 10,225,378 (“the

   ’378 Patent”) (collectively, “the Asserted Patents”). See Dkt. No. 161. The Asserted Patents share

   a common specification and are all continuations of the same patent application that issued as U.S.

   Patent Nos. 6,629,163 (“the ’163 Patent”).1 The ’163 Patent was the subject of both an ex parte

   Reexamination No. 90/010,356 (“’163 ex parte Reexam”) and inter partes Reexamination No.

   95/000,659 (“’163 inter partes Reexam”). See Exs. 2, 4. The patents are also related to and share

   the same specification as U.S. Patent No. 7,711,857, which also underwent inter partes

   reexamination as Reexamination No. 95/000,660 (“’857 Reexam”).

          The Asserted Patents are all titled “Method and System for Data Demultiplexing” and are

   generally directed to technology for computer message-exchange processing. The Asserted

   Patents purportedly resolve the issue of how to convert packet-based data into “many different

   intermediate formats” when transmitting data over a network. See ’683 Patent2 at 1:24-26. To do

   so, they describe a “dynamic” approach by which information obtained from a portion or “packet”

   of a message is used to identify a series of software routines that convert the packets from the



   1
    The ’790 Patent is a continuation of the ’683 Patent. The ’104 Patent, in turn, is a continuation
   of the ’790 Patent.
   2
    As the Asserted Patents share a common specification, patent citations are provided to the ’683
   Patent only unless otherwise noted.

                                                   -2-
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 8 of 37 PageID #: 8180



   original or “source” format to another “target” format. See id. at 2:4-6 (“It would be desirable to

   have a technique for dynamically identifying a series of conversion routines for processing data.”);

   2:44-53 (“When a packet of a message is received, the conversion system in one embodiment

   searches for and identifies a sequence of conversion routines . . . used to convert the message from

   the source format to the target format using various intermediate formats.”). Once determined, the

   system stores the identified sequence which is used when the next packet of the message arrives;

   subsequent packages of the same message are processed according to the stored sequence. Id. at

   2:55-61.

          The Asserted Patents distinguish their dynamic approach from the static-nature of the prior

   art. See id. at 1:45-2:3. Specifically, prior-art “computer systems typically use predefined

   configuration information to load the correct combination of conversion routines for processing

   data.” Id. at 1:48-50. However, data to be converted “may take many different formats that may

   not be known until the data is received” and therefore “[t]he overhead of statically providing each

   possible series of conversion routines is very high.” Id. at 1:54-59. During the ’163 inter partes

   Reexam, the patentee explained that “the invention requires the sequence of conversion routines

   (that form the paths) to be identified at run-time, and disavows prior art systems (like Mosberger)

   that use pre-configured paths, which are defined at ‘build-time’ before the first packet of a message

   is received.” Ex. 4 at 18.

          B.      Prior Claim Construction Proceedings

          This Court is familiar with the Asserted Patents; it has previously construed terms from the

   Asserted Patents in three different cases in the last four years.3 The Court first addressed the



   3
     The Northern District of California has also issued claim construction orders for the ’163 Patent
   in Implicit Networks, Inc. v. F5 Networks, Inc., No. 3:10-CV-3365, Dkt. No. 93, 2012 WL 669861
   (N.D. Cal. Feb. 29, 2012) (“F5 Networks I”) and the ’683 Patent in Implicit Networks, Inc. v. F5
                                                   -3-
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 9 of 37 PageID #: 8181



   demultiplexing patents in Implicit, LLC v. Trend Micro, Inc., No. 6:16-CV-80, Dkt. No. 115, 2017

   WL 1190373 (E.D. Tex. Mar. 29, 2017) (Gilstrap, J.) (“Trend Micro”) when it construed terms

   from both the ’683 and ’790 Patents. A year later, the Court construed terms from the ’683, ’790,

   and ’104 Patents in Implicit, LLC v. Huawei Technologies USA, Inc., et al., 6:17-CV-182, 2018

   WL 1169137 (E.D. Tex. Mar. 6, 2018) (Gilstrap, J.) (“PAN,” an acronym for Palo Alto Networks,

   Inc., the only remaining defendant in the Huawei case at the time of the claim construction

   hearing). Most recently, this Court again construed the ’683, ’790, and ’104 Patents in Implicit,

   LLC v. NetScout Systems, Inc., No. 2:18-cv-53-JRG, Dkt. No. 111 (E.D. Tex. Apr. 15, 2019)

   (“NetScout”).

           In NetScout, the Court considered many of the same terms at issue here. In construing

   “sequence of [two or more] routines” and “list of conversion routines,” the Court followed the

   prior F5 Networks II, Trend Micro, and PAN decisions in finding patentee’s statements regarding

   the Mosberger prior art reference4 during the ’163 ex parte Reexam amounted to a disclaimer of

   claim scope. NetScout at 10-14. It refined the prior constructions, noting that “[t]he patentee

   explained that the claimed invention uses software routine arrangements that were not created

   prior to receiving a first packet of the message,” and construed the terms as “an ordered

   arrangement of [two or more] software [conversion] routines that was not selected from a set of

   arrangements created before receiving a first packet of the message.” Id. at 14 (emphasis in

   original).




   Networks, Inc., No. 3:14-CV-2856, Dkt. No. 57, 2015 WL 2194627 (N.D. Cal. May 6, 2015) (“F5
   Networks II”).
   4
     David Mosberger, “Scout: A Path-Based Operating System,” Doctoral Dissertation Submitted to
   the University of Arizona.

                                                 -4-
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 10 of 37 PageID #: 8182



          “State information” was also construed in NetScout to mean “information that is specific

   to a software routine for a specific message, that can be used for all packets of the message, and

   that is not information related to an overall path.” The parties have agreed to this construction in

   this case. See Dkt. No. 161 at 2.

          Regarding “convert one or more packets . . . into a different format” and related terms, the

   Court relied on patentee’s statements during the ’163 and ’857 inter partes Reexams as well as

   Implicit’s statements in F5 Networks II to hold that the format of a packet is defined by its

   outermost header. See NetScout at 25-29. Specifically, during the ’163 inter partes Reexam,

   patentee stated, “[w]hether a packet is an IP format is determined by the structure of its header”

   (Ex. 2 at 12) and “[t]he format of the IP packet is not changed unless the actual structure of the

   header itself is changed from that shown in Figure 2 to a different type of header (e.g., a TCP

   header)” (id. at 24). See NetScout at 25-26. In connection with the ’857 Reexam, the patentee

   submitted expert testimony stating, “only the structure of the outermost header determines whether

   the packet is an IPv4 packet or whether it employs some other protocol.” Dkt. 208-9 (Ng Decl.)

   at ¶ 6; NetScout at 26. The Court also found it “noteworthy” that Implicit “understood that the

   relevant ‘format’ of a packet is determined by its outermost header,” based on Implicit’s argument

   that “[e]ach message packet can include different layers in different data formats” and, for

   example, “software routines associated with an Ethernet protocol will process the packet first, as

   the outermost layer of the packet is in an Ethernet format” in F5 Networks II. NetScout at 26

   (citing Ex. 3 at 4-5). The Court also expressly rejected Implicit’s argument that “convert” could

   encompass “merely moving a reference” as “lacking support in the record” and contradicted by

   evidence in the ’683 Patent’s prosecution history that “implies that ‘converting’ requires

   modifying headers.” NetScout at 27 (citing Ex. 1 at 19).



                                                  -5-
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 11 of 37 PageID #: 8183



          For “execute a [Transmission Control Protocol (TCP) / different protocol]” and related

   terms, the Court held it presented substantially the same issue relating to the “outermost header”

   as the “convert” terms and construed the terms to mean “operate on one of more packets whose

   outermost header is a [TCP / different protocol] header.” Id. at 33-36.

          The Court’s constructions in NetScout are currently on appeal before the Federal Circuit in

   Implicit, LLC v. Sandvine Corporation, CAFC No. 20-1362. Implicit is also challenging these

   constructions in post-trial briefing in NetScout.

   III.   Agreed Constructions

          Defendants agree that the Parties have reached agreement as to the constructions of

   “message,” “state information,” “the packet of the message,” and “key [value].” Dkt. 208 at 6-7.

   IV.    Implicit is Collaterally Estopped from Arguing Constructions that Differ from the
          Court’s Constructions in NetScout

          Despite the Court’s claim construction ruling in NetScout (Dkt. 111), Implicit continues to

   argue for different constructions of those claim terms in this action. This is improper because

   Implicit is estopped from offering different constructions that it already presented and were

   rejected in NetScout. See In re Arunachalam, 709 F. App’x 699, 703 (Fed. Cir. 2017) (patentee

   collaterally estopped from construing claims because the same terms were previously construed).

          “In patent cases, issue preclusion is analyzed under the law of the regional circuit.” Tinnus

   Enters., LLC v. Telebrands Corp., No. 6:15-CV-00551-RWS, 2019 U.S. Dist. LEXIS 114601, at

   *8 (E.D. Tex. Apr. 16, 2019) (citing United Access Techs., LLC v. Centurytel Broadband Servs.

   LLC, 778 F.3d 1327, 1330 n.1 (Fed. Cir. 2015)). However, the Federal Circuit “appl[ies its] . . .

   own precedent to those aspects of such a determination that involve substantive issues of patent

   law.” Ohio Willow Wood Co. v. Alps S., LLC, 735 F.3d 1333, 1342 (Fed. Cir. 2013) (citing Aspex




                                                   -6-
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 12 of 37 PageID #: 8184



   Eyewear, Inc. v. Zenni Optical Inc., 713 F.3d 1377, 1380 (Fed. Cir. 2013)). The Fifth Circuit has

   held that collateral estoppel (also known as issue preclusion) applies if:

           First, the issue under consideration in a subsequent action must be identical to the
           issue litigated in a prior action. Second, the issue must have been fully and
           vigorously litigated in the prior action. Third, the issue must have been necessary
           to support the judgment in the prior case. Fourth, there must be no special
           circumstance that would render preclusion inappropriate or unfair.

   State Farm Mut. Auto. Ins. Co. v. LogistiCare Solutions, LLC, 751 F.3d 684, 689 (5th Cir. 2014)

   (citing United States v. Shanbaum, 10 F.3d 305, 311 (5th Cir. 1994)). “Importantly, the collateral

   estoppel effect of a prior district court decision is not affected by the fact that an appeal has been

   taken from the decision.” DietGoal Innovations LLC v. Chipotle Mexican Grill, Inc., 70 F. Supp.

   3d 808, 812 (E.D. Tex. 2014) (Bryson, J.).

           All of these factors weigh in favor of the application of collateral estoppel.

           First, the disputed terms are substantially identical to the terms previously construed. Many

   of the disputed terms are exactly the same and others (like “one or more routines”) use slightly

   different wording but present the same issues. The lack of complete word-for-word identity

   between some of the terms does not preclude application of collateral estoppel. See Nestle USA,

   Inc. v Steuben Foods, Inc., 884 F.3d 1350, 1352 (Fed. Cir. 2018) (“[O]ur precedent makes clear

   that collateral estoppel is not limited to patent claims that are identical. Rather, it is the identity of

   the issues that were litigated that determines whether collateral estoppel should apply.” (quotation

   marks omitted)). Nor does it matter that additional patents are at issue in this case given their

   relationship to the patents in NetScout. See Epcon Gas Sys. Inc. v. Bauer Compressors, Inc., 279

   F.3d 1022, 1030 (Fed. Cir. 2002) (“the same term or phrase should be interpreted consistently

   where it appears in claims of common ancestry”).

           Second, these terms were “fully and vigorously litigated in the prior action,” culminating

   in final judgments. “The requirement that the issue have been actually decided is generally
                                                     -7-
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 13 of 37 PageID #: 8185



   satisfied if the parties to the original action disputed the issue and the trier of fact decided it.” In

   re Freeman, 30 F.3d 1459, 1466 (Fed. Cir. 1994). Here, the parties in NetScout disputed the claim

   terms, and the Court ruled on those disputes―this issue was fully and vigorously litigated.

   Accordingly, the Court need not consider “whether the prior finding . . . was correct” in

   determining whether collateral estoppel applies. Id. at 815. Implicit’s pending appeal does not

   negate this factor. DietGoal, 70 F. Supp. 3d at 812.

           Third, construction of the disputed terms was necessary to support the final judgments in

   the consolidated Sandvine and NetScout Actions. The Sandvine Stipulation of non-infringement

   did not involve a trial at all; it lists the constructions and states, “Implicit and Sandvine stipulate

   that under the Court’s construction of the above terms, there is no infringement of the Asserted

   Claims by the Accused Products.” Implicit, LLC v. Sandvine Corporation, No. 2:18-cv-00054-

   JRG (“Sandvine”), Dkt. 17 at 4 (E.D. Tex. Dec. 17, 2019). Thus, the Sandvine Stipulation

   explicitly sets forth the collective basis for the final judgment of non-infringement—the claim

   terms and associated constructions identified therein. The Sandvine Final Judgment confirmed the

   judgment of noninfringement was “pursuant to the Stipulation” that was “based on the Court’s

   claim construction order.” Sandvine, Dkt. 17 at 4; id., Dkt. 18 at 1. Nothing suggests any term or

   its construction is an alternative basis for relief, and importantly the stipulation does not include

   all of the claim terms construed by the Court. Indeed, if the terms in the Sandvine Stipulation were

   not necessary to the final judgment, the parties would be seeking an improper advisory opinion

   from the Federal Circuit.

           Moreover, consideration of this factor “does not mean that the finding must be so crucial

   that, without it, the judgment could not stand. Rather, the purpose of the requirement is to prevent

   the incidental or collateral determination of a nonessential issue from precluding reconsideration



                                                    -8-
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 14 of 37 PageID #: 8186



   of that issue in later litigation.” Allergan Sales, LLC v. Sandoz Inc., No. 2:12-cv-207-JRG, 2016

   U.S. Dist. LEXIS 41013, at *22-23 (E.D. Tex. Mar. 29, 2016). As this Court has stated, “[c]laim

   construction is not incidental or non-essential to issues of validity and infringement. Indeed, it is

   the first step in the process of deciding those issues.” Id. Thus, the construction of these terms

   was essential to the final judgment of non-infringement in NetScout, which must have been based

   on Court’s claim construction order as well. The Court should therefore find that the construction

   of these terms was “at least implicitly essential to the judgment[s]” of non-infringement in the

   Sandvine and NetScout Actions. Id.

            Finally, there is “no special circumstance that would render preclusion inappropriate or

   unfair” here. In fact, it would be unfair if Implicit were not precluded, as it would be able to

   relitigate the same constructions it previously lost in the NetScout. The terms for which Implicit

   is collaterally estopped from arguing new constructions are addressed within the relevant sections

   below.

   V.       “Sequence of Routines” and “One or More Routines” Limitations

            Defendants propose the following construction for the limitations “sequence of [two or

   more] routines” (’683 Patent, claims 1, 4, 5, 8, 9, 24; ’790 Patent, claims 1, 3, 4, 5, 8, 10, 12, 15,

   17, 18; ’104 Patent, claims 1, 3, 5, 10, 12, 13, 16), “one or more routines” (’780 Patent, claims 1,

   2, 3, 16, 20; ’839 Patent, claim 1; ’378 Patent, claims 1, 2, 3, 16, 17, 20), and “routines in the

   sequence of routines” (’683 Patent, claim 8).5




   5
    Should the Court not entirely agree with either party’s proposal regarding these limitations,
   Defendants propose in the alternative that the Court construe these limitations as it did in NetScout.

                                                    -9-
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 15 of 37 PageID #: 8187




       Implicit’s Proposed Construction                Defendants’ Proposed Construction
       “an ordered arrangement of [two or more]        “[two or more] software routines arranged
       routines that was not identified (i.e.,         in a sequence that was not established in a
       configured) prior to receiving a first packet   chain of modules connected before
       of a message”                                   receiving a first packet of the message”

          The parties agree that these terms are related to the claimed “path” of Implicit’s alleged

   invention, including “how the software ‘creates’ that ‘path.’” Dkt. 208 at 7. However, that process

   is much more clearly articulated in Defendants’ proposed construction, which tracks the

   representations made by Implicit to the Patent Office. Defendants’ proposed construction is also

   similar to the one adopted by the Court in NetScout, with a few clarifications in an attempt to

   address some of the legally improper (and ultimately unsuccessful) arguments that Implicit

   attempted during trial in that case.

          A.      Implicit’s Statements in the Prosecution History

          The language of Defendants’ proposed construction comes directly from the intrinsic

   record, namely the prosecution history for the ’683 Patent. During that prosecution, Implicit

   argued that the operation of its invention could be distinguished from how the prior art “Scout”

   system in the Mosberger prior art “create[s] a set of paths comprising various sequences of

   modules.” Ex. 1 at 11.

          By way of background, Mosberger provides examples of data flow graphs that show the

   available routines (modules) that could be applied to a packet during processing. See Ex. 5. Figure

   2.4 of Mosberger depicts an example of a path through these routines:




                                                  - 10 -
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 16 of 37 PageID #: 8188




   Id. at 38. Mosberger describes the routing of a particular packet through Figure 2.4:

          With this approach, IP itself can make the decision whether or not the path should
          extend to ATM or FDDI. . . .

          Path creation is then forwarded to that next module. This process repeats itself until
          there is no next module . . .

   Id. at 40-41. In distinguishing Mosberger, Implicit noted that its patent specification (the same

   specification in the Asserted Patents) “clearly states that the invention requires the sequence of

   conversion routines (that form the paths) to be identified at run-time, and disavows prior art

   systems (like Mosberger) that use pre-configured paths, which are defined at ‘build-time’ before

   the first packet of a message is received.” Ex. 4 at 18. More specifically, Implicit explained that

   the graphs in Mosberger are “configured” before the first packet arrives: “once the module graph

   is defined by the developer, the system, including all of its paths, are “carved in stone” (i.e.,

   configured and unalterable).” Id. at 12. Of critical importance, Implicit represented that these


                                                  - 11 -
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 17 of 37 PageID #: 8189



   paths were “configured” before the arrival of the first packet, even though the decision about how

   to process the first packet would be made

   at each node, iteratively, based on the

   content of the packet.      On this point,

   Implicit   focused   on   Figure    3.6   of

   Mosberger (right), and Implicit included an

   image of it in the prosecution history. Id.

   at 14. Implicit’s explanation of this Figure in Mosberger was as follows:

          As seen in Figure 3.6 above (cited by the Examiner), there are a number of
          pathways (p1-p5) for the data to travel, but the selection of modules for each path
          is configured before receipt of the message packets. . . . In this example, the ETH
          module selects the initial pathway (i.e., pathway p1, p2 or p3) based on the protocol
          header in the first packet of the message. (Mosberger pages 88-89). If the protocol
          header is completely intact and suggests that packet is UDP, then the packet
          classification process will result in the selection of pre-configured path 1. If ,
          however, the packet has been fragmented by IP and does not include higher level
          headers, then the classification process will result in selection of pre-configured
          path 2. (Mosberger, page 87). At that point, after the packet has been reassembled,
          the IP module’s packet classifier will determine whether the packet is a UDP or a
          TCP packet and route that packet accordingly (i.e., down pre-configured path 4 or
          pre-configured path 5). (Mosberger, page 87). Importantly, however, those
          sequences of IP-UDP via pathway p4 and IP-TCP via pathway p5 have also been
          identified prior to run-time. Again, the only question resolved at run time is which
          preconfigured path – with predetermined sequences of modules – should be
          selected.

   Id. at 14. Unlike the Asserted Patents, Implicit explained that in Mosberger, “all interconnectivity

   is predetermined and compiled into the operating system before it ever receives a single packet of

   data.” Id. at 22. Implicit argued that “the sequence of conversion routines (or ‘path’) is not

   configured prior to receiving the first packet of a message.” Id. at 18. Likewise, Implicit

   confirmed that “a routing decision in Mosberger is merely a selection between multiple predefined

   pathways.” Id. at 28. Thus, Implicit disclaimed iterative navigation through modules in a data

   graph, where the available modules at each decision point are preset before the first packet arrived.
                                                  - 12 -
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 18 of 37 PageID #: 8190



          The question, however, is how to best capture the essence of that disclaimer for the jury.

   In this regard, Implicit described Mosberger’s function for creating paths as something that

   “establishes the various chains [of modules] through the path structure.” Ex. 1 at 11 (quoting Ex.

   5 at 81). It was on this basis that Implicit represented to the USPTO that Mosberger “does not

   teach or suggest” the concept of a “sequence of routines.” Id. Implicit further told the USPTO

   that “[t]he knowledge of which modules to connect together is compiled into the Scout kernel at

   compile time”—that is, before receiving the first packet of the message. Id. These binding

   admissions make clear that a “sequence of routines” necessarily excludes routines arranged in a

   sequence that was already previously “established in a chain of modules connected before

   receiving a first packet of the message.”

          B.      Implicit’s Effort to Ignore the Prosecution History Fails

          Implicit’s primary argument is that Defendants’ construction is driven by a non-

   infringement argument that prevailed in NetScout and which Implicit believes is “improper.” See

   Dkt. 208 at 13. That is not an appropriate claim construction argument. To the contrary, the

   Federal Circuit has made clear that claim construction is an independent first step that precedes

   any analysis of infringement. See, e.g., Vitronics Corp. v. Conceptronic, Inc., 90 F. 3d 1576, 1581-

   82 (Fed. Cir. 1996) (“A literal patent infringement analysis involves two steps: [1] the proper

   construction of the asserted claim and [2] a determination as to whether the accused method or

   product infringes the asserted claim as properly construed.”).6       Implicit further argues that

   Defendants’ proposed construction would “exclude the embodiments of the Implicit Patents” (Dkt.




   6
    In any event, Implicit’s argument is incorrect as Defendants’ non-infringement arguments would
   apply equally even if the Court were to adopt Implicit’s proposed construction or the construction
   adopted in NetScout. Indeed, in the event that the Court elects not to adopt Defendants’ proposed
   construction, the construction adopted in NetScout would present an acceptable alternative.

                                                  - 13 -
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 19 of 37 PageID #: 8191



   208 at 13), but never explains what embodiments it is referring to, much less identify any alleged

   inconsistency. To the contrary, as demonstrated above, Defendants’ proposed construction simply

   incorporates the very language that Implicit used to distinguish its supposed invention from prior

   art in the intrinsic record.

           Implicit’s arguments in favor of its alternative proposed construction likewise fail. As an

   initial matter, Implicit’s proposal is the same one as was considered and rejected by this Court in

   NetScout. Implicit even concedes that the Court’s prior ruling on this term formed the basis for

   NetScout’s successful jury verdict of non-infringement. Thus, having already presented its

   construction once before and lost on the merits, Implicit is estopped from raising it again. See

   Section IV above.

           Implicit’s arguments in favor of its construction also fail on their merits. For example,

   Implicit argues that its proposed construction “captures [a] basic concept in the claims that [a]

   ‘path,’ which is a data structure, is created after the first packet arrives . . . .” Dkt. 208 at 7. But

   the claims directed to this alleged “basic concept” are clear when “paths” are created. For example,

   claim 1 of the ’683 Patent states that a “path” is created “based on an identification of information

   in a received packet of a message,” while claim 1 of the ’790 Patent states that a path “is identified

   based on a key located in one of the received packets.”

           Implicit’s argument regarding the motivation of its proposed construction is at best a red

   herring, as no Defendant has ever taken the position that Implicit’s claimed “paths” are (or could

   be) created before any packet of a message arrives. Implicit’s proposed construction, moreover,

   does not shed light on when (or how) any “path” is created. Instead, Implicit’s proposed

   construction seems directed to generating ambiguity about and offers no guidance for what it




                                                    - 14 -
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 20 of 37 PageID #: 8192



   means for a sequence of routines to be “identified, (i.e. configured) prior to receiving a packet of

   a message.”

          Implicit’s proposal is also an improper attempt to recover broad claim scope that it

   expressly surrendered during prosecution. Under Implicit’s construction, any selection of routines

   from a predetermined set of sequences of routines would fall within the scope of Implicit’s claims,

   at least whenever at least one data structure making reference to the selection is created after the

   receipt of a packet of a message. However, Implicit’s present position is at odds with its position

   during prosecution. For example, during the prosecution of the ’683 Patent, Implicit argued that

   the Mosberger reference did not teach the creation of a path “based on identification of information

   in a packet of a message,” because Mosberger only “describe[d] how to select [an] appropriate

   path from amongst [a] finite set of previously-created paths” based upon the contents of a

   message.” Ex. 1 at 8-11 (emphasis added). Indeed, Implicit expressly distinguished Mosberger

   on the basis that “importantly,” the “set of paths [compiled into Mosberger at compile time] [wa]s

   finite,” with Mosberger not teaching “creation of new paths after initialization” of its software. Id.

   at 11 (emphasis added). Implicit also explicitly distinguished the sequences in its claimed “paths”

   from the prior art on the basis that the ordering of the sequences in its invention was not determined

   until packets arrive. See, e.g., id. at 12 (arguing that Mosberger does not teach the creation of a

   path that includes a sequence of routines because it “teaches that when a message is received, a

   path is selected . . . from a set of possible paths[] which were created before the message was

   received”) (some emphasis added). Implicit’s statements during prosecution thus disavow the use

   of predetermined sequences of “routines” whose order has been established prior to the receipt of

   a packet in any message.




                                                   - 15 -
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 21 of 37 PageID #: 8193



             The distinction raised by Implicit during prosecution—between selecting among

   predetermined sequences of routines, on the one hand, and creating a sequence of routines in

   response to analysis of a packet, on the other—is the basis of Defendants’ proposed construction,

   which assists the jury by explaining that the claimed sequences of “routines” must be “arranged in

   a sequence that was not established . . . before receiving a first packet of the message” (emphasis

   added).

             Finally, Implicit argues that the claim term “one or more routines” should be interpreted

   differently from the similar terms found in other claims. See Dkt. 208 at 14-16. This argument is

   also incorrect. It is axiomatic that similar claims from related patents should be construed in the

   same way. See Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1334 (Fed. Cir. 2003).

             Nor does Implicit’s argument find any support in the passage that it cites from the

   prosecution history for the ’780 Patent. See Dkt. 208-3 at 8-9. That portion of the prosecution

   history simply incorporates the same arguments made in connection with earlier patents in the

   demultiplexing family, including the ’104 and ’683 Patents. See id. Thus, if anything, this history

   only further confirms that these terms should be construed in the same way. Certainly, this Court

   did not find anything in the prosecution histories of the ’104 or ’683 Patents that would lead to

   different result in NetScout. In fact, the ’780 Patent expressly cites and incorporates by reference

   the passages cited above regarding Mosberger from the ’683 Patent prosecution history:

             Applicant submits that the present claims distinguish over the references cited
             against ancestor applications for at least the reasons given in the prosecution history
             of U.S. Patent No. 8,694,683. See ’683 Prosecution History, Preliminary
             Amendment of June 6, 2018, at 9-20 (distinguishing Mosberger and Decasper).
             Those remarks are incorporated by reference herein.

   Id. at 8. Thus, Implicit’s evidence demonstrates that the same characterizations and limitations

   based on Mosberger described in the ’683 Patent prosecution are equally applicable for the ’780

   Patent and other later patents in the same family. Accordingly, the Court should adopt the
                                                     - 16 -
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 22 of 37 PageID #: 8194



   Defendants’ proposed construction, which specifically relies on those key admissions in the

   intrinsic record as demonstrated above.

   VI.      “List of Conversion Routines”

            The parties’ proposals for the term “list of conversion routines” limitation (’683 Patent

   claim 10) present the same issue as the “routines” issues discussed above. Resolution of the prior

   limitations should resolve this dispute as well, and Defendants incorporate these arguments by

   reference.

   VII.     Terms Regarding “Execute a Transmission Control Protocol to Convert [One or
            More] [At Least One of the] Packets Having a TCP Form Into a Different Format”7

            A.     Collateral Estoppel

            These claim terms were construed by the Court in NetScout, and for the reasons in Section

   IV, Implicit is collaterally estopped from arguing for different constructions or characterizations

   of those constructions. Dkt. 208 at 17-27. These terms are listed in the chart below.

       #   Plaintiff’s Claim Term          Plaintiff’s Proposed          Sandvine Court
                                           Construction                  Construction and
                                                                         Stipulation
       5   “a routine that is used to      Plain and ordinary meaning.   a routine that is used to
           execute a Transmission          No construction necessary.    “operate on one or more
           Control Protocol (TCP) to                                     packets whose outermost
           convert one or more packets     Alternatively, “a software    header is a TCP header”/
           having a TCP format into a      routine for processing the    “operable on one or more
           different format”               packet from the TCP layer     packets whose outermost
                                           to another layer in the       header is a TCP header”
           “a routine that is executable   protocol stack”
           to perform a Transmission                                     to “convert the outermost
           Control Protocol (TCP) to                                     header structure of the
           convert at least one of the                                   packet(s) from TCP to
           packets of the message into                                   another type of header
           a different format”                                           structure”



   7
    This section addresses the relevant portions of the “execute” and “convert” claim terms discussed
   by Implicit at Dkt. 208, pages 17-27.

                                                  - 17 -
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 23 of 37 PageID #: 8195




    #   Plaintiff’s Claim Term          Plaintiff’s Proposed          Sandvine Court
                                        Construction                  Construction and
                                                                      Stipulation
        “a routine that is used to                                    The Court also concluded
        execute a Transmission                                        the following: “[t]o
        Control Protocol (TCP) to                                     whatever extent Plaintiff
        convert packets having a                                      contends that the terms
        TCP format into a different                                   ‘convert one or more
        format”                                                       packets having a TCP
                                                                      format into a different
        “a particular routine that is                                 format,’ ‘convert one or
        used to execute a                                             more packets in a transport
        Transmission Control                                          layer format into a different
        Protocol (TCP) to convert                                     format,’ and ‘convert
        packets having a TCP                                          packets of the different
        format into a different                                       format into another format’
        format”                                                       encompass merely moving a
        ’683 Patent: Claim 1                                          reference, the Court hereby
        ’790 Patent: Claims 1, 8, 15                                  expressly rejects any such
        ’780 Patent: Claims 1, 16                                     interpretation as lacking
        ’839 Patent: Claim 1                                          support in the record.”
        ’378 Patent: Claims 1, 16
    6   “a session associated with a    Plain and ordinary meaning.   “convert the outermost
        transport layer protocol that   No construction necessary.    header structure of the
        is executed to convert one or                                 packet(s) from a transport
        more packets in a transport     Alternatively, “a software    layer protocol header to
        layer format into a different   routine for processing the    another type of header
        format”                         packet from the TCP layer     structure”
        ’683 Patent: Claim 10           to another layer in the
                                        protocol stack”               The Court also concluded
                                                                      the following: “[t]o
                                                                      whatever extent Plaintiff
                                                                      contends that the terms
                                                                      ‘convert one or more
                                                                      packets having a TCP
                                                                      format into a different
                                                                      format,’ ‘convert one or
                                                                      more packets in a transport
                                                                      layer format into a different
                                                                      format,’ and ‘convert
                                                                      packets of the different
                                                                      format into another format’
                                                                      encompass merely moving a
                                                                      reference, the Court hereby
                                                                      expressly rejects any such


                                                - 18 -
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 24 of 37 PageID #: 8196




    #    Plaintiff’s Claim Term          Plaintiff’s Proposed          Sandvine Court
                                         Construction                  Construction and
                                                                       Stipulation
                                                                       interpretation as lacking
                                                                       support in the record.”

    7A “a second routine that is         Plain and ordinary meaning.   “operate on packets whose
       used to execute a second,         No construction necessary.    outermost header is a
       different protocol to convert                                   [second/third], different
       packets of the different          Alternatively, “a software    protocol header”
       format into another format”       routine for processing the
       ’683 Patent: Claim 2              packet from the TCP layer
       ’790 Patent: Claim 3              to another layer in the
                                         protocol stack”
    7B “a [third] routine that is used   Plain and ordinary meaning.   “operate on packets whose
       to execute a [third], different   No construction necessary.    outermost header is a
       [application layer] protocol                                    [second/third], different
       to further convert the            Alternatively, “a software    protocol header”
       packets”                          routine for processing the
       ’683 Patent: Claim 2              packet from the TCP layer
       ’790 Patent: Claim 4              to another layer in the
                                         protocol stack”
    11   “a routine that is used to      Plain and ordinary meaning.   “operate on one or more
         execute a Transmission          No construction necessary.    packets whose outermost
         Control Protocol (TCP) to                                     header is a TCP header”
         process packets having a        Alternatively, “a software
         TCP format”                     routine for processing the
                                         packet from the TCP layer
         “a routine that is used to      to another layer in the
         execute TCP to process at       protocol stack”
         least one of the subsequent
         packets having a TCP
         format”
         ’104 Patent: Claims 1, 10,
         16
    12   “a second routine that is       Plain and ordinary meaning.   “execute a second protocol
         used to execute a second        No construction necessary.    to operate on packets whose
         protocol to process packets                                   outermost header is other
         having a format other than      Alternatively, “a software    than a TCP header, wherein
         the TCP format, wherein the     routine for processing the    the second protocol is an
         second protocol is an           packet from the TCP layer     application-level protocol”
         application-level protocol”     to another layer in the
         ’104 Patent: Claim 3            protocol stack”




                                                - 19 -
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 25 of 37 PageID #: 8197



             B.     “Convert One or More Packets Having a TCP Format Into a Different
                    Format” and similar terms

                “convert one or more packets having a TCP format into a different format”
             “convert at least one or more of the packets of the message into a different format”
                       “convert packets having a TCP format into a different format”8
          Implicit’s Proposed Construction               Defendants’ Proposed Construction
          Plain and ordinary meaning. No                 “convert the outermost header structure of
          construction necessary.                        the packet(s) from TCP to another type of
                                                         header structure”
          Alternatively, “a software routine for
          processing the packet from the TCP layer
          to another layer in the protocol stack”


                          “convert one or more packets in a transport layer format
                                          into a different format”9

          Implicit’s Proposed Construction               Defendants’ Proposed Construction
          Plain and ordinary meaning. No                 “convert the outermost header structure of
          construction necessary.                        the packet(s) from TCP to another type of
                                                         header structure”
          Alternatively, “a session corresponding to
          a software routine for processing the
          packet from the transport layer to another
          layer in the protocol stack”


                       “convert packets of the different format into another format”10

          Implicit’s Proposed Construction               Defendants’ Proposed Construction
          Plain and ordinary meaning. No                 “convert each packet’s outermost header
          construction necessary.                        structure from the different protocol
                                                         header into another type of header
          Alternatively, “a software routine for         structure”
          processing the packet from the TCP layer
          to another layer in the protocol stack”



   8
       ’683 Patent: Claim 1; ’790 Patent: Claims 1, 8, 15; ’780 Patent: Claims 1, 16; ’839 Patent: Claim
        1; ’378 Patent: Claims 1, 16.
   9
       ’683 Patent, Claim 10
   10
        ’683 Patent, Claim 2; ’790 Patent, Claim 3

                                                     - 20 -
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 26 of 37 PageID #: 8198



                  1.      Outermost Header

          The Parties’ disagreement as to the construction of these terms centers on the

   characterization of the format of the packet as the “outermost header structure.” Defendants’

   constructions are the same as those the Court issued in NetScout, which the Court should adopt in

   this case as well. NetScout at 29. The intrinsic record plainly demonstrates that the “format” of a

   packet is its “outermost header structure.” This is made clear in the disclosures in the specification

   (see, e.g., ’683 Patent at Abstract; Fig. 4, 1:24-44; 1:59-66; 3:62-67; 5:6-57; 6:56-50; 11:39-33;

   14:4-17), as well as statements by Implicit in the ’163 inter partes Reexam (see Ex. 2). In the

   latter, Implicit explained that the format of a packet is defined by its header structure: “Whether a

   packet is an IP format is determined by the structure of its header.” Ex. 2 at 12. Implicit reinforced

   this principle by asserting that “[t]he format of the IP packet is not changed unless the actual

   structure of the header itself is changed from that shown in Figure 2 to a different type of header

   (e.g., a TCP header).” Id. at 24 (emphasis added); see id., at 12 (Fig. 2).

          The Asserted Patents resulted from continuations of the ’163 Patent, and these statements

   as to the meaning of “format,” which is a term used extensively in the shared specification, are

   probative. See, e.g., Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1372 (Fed. Cir. 2003).

          This Court should reject Implicit’s attempt to rely on “expert” evidence to change these

   constructions at this late stage of Implicit’s litigation campaign. Indeed, Implicit may not rely

   upon its expert at all for the reasons set forth in Juniper’s motion to disqualify Dr. Almeroth due

   to an intractable conflict of interest. Dkt. 177.

          Moreover, even if considered, Implicit’s expert’s declaration fails to provide any

   meaningful support for Implicit’s proposed constructions. The declaration purports to describe

   certain kinds of packet processing but fails to show the claims encompass “conversion processing

   . . . through the use of pointers, using copies of the packets, other data structures, or other ways.”
                                                   - 21 -
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 27 of 37 PageID #: 8199



   Dkt. 208 at 18. Implicit points to the language of claims 16, 20, and 24 in the ʼ683 Patent as

   supporting its overbroad interpretation of the claims, and this Court properly rejected similar

   arguments in NetScout. NetScout at 25, 28. Expert testimony is the least useful form of extrinsic

   evidence, and is entitled to no weight where it is at odds with the intrinsic record, including the

   specific statements in the prosecution history. Southwall Techs., Inc. v. Cardinal IG Co., 54 F.3d

   1570, 1578 (Fed. Cir. 1995). Finally, as stated above, these terms were construed by the Court in

   NetScout, and Implicit is estopped from arguing for a different construction in this case.

                  2.        Pointer Defining Outermost Header

          Implicit’s next attempt to re-write the Court’s prior construction is to change the

   construction of “outermost header” to include a pointer “to a header within the packet.” Dkt. 208

   at 23. This is precisely the issue it lost previously. Implicit claims the declaration of Dr. Ng,

   submitted during the ’857 Reexam, supports its argument. Id. But Dr. Ng opined―consistent

   with the Court’s prior constructions―that “only the structure of the outermost header determines

   whether the packet is an IPv4 packet or whether it employs some other protocol.” Dkt. 208-9 (Ng

   Decl.) at ¶ 6. Also, Implicit stated in F5 Networks II that “[e]ach message packet can include

   different layers in different data formats” and, for example, “software routines associated with an

   Ethernet protocol will process the packet first, as the outermost layer of the packet is in an Ethernet

   format.” Ex. 3 at 4–5.

          Judge Gilstrap considered a similar issue in Implicit’s case against Palo Alto Networks, in

   which the Court rejected Implicit’s proposal to construe “removing [an/the resulting] outermost

   header” in Claim 24 of the ʼ683 Patent as “advancing the reference past the header information”

   or “either (1) stripping off or deleting a header; or (2) advancing a pointer past the header

   information.” PAN, Dkt. 101 at 24. Like here, “Plaintiff replies that ‘PAN ignores the realities of

   computer programming in order to arrive at a result that is inconsistent with the way in which
                                                   - 22 -
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 28 of 37 PageID #: 8200



   headers and data are passed between layers in any conventional networking stack.’” Id. at 23-24.

   Looking to Claims 16 and 20, the Court held, “[b]ecause Claim 20 recites ‘removing’ with

   reference to ‘convert[ing]’ from an input format to an output format (as recited in Claim 16), the

   ‘convert[ing]’ in Claim 20 can be fairly read as implying that the ‘removing’ involves modifying

   the packets rather than merely moving a reference.” Id. at 26. Thus, the Court “expressly

   reject[ed] Plaintiff’s proposed interpretation, in particular as to encompassing moving a ‘reference’

   or ‘pointer.’” Id. at 28. Likewise, the claim terms at issue here involve converting one format

   “into a different format,” which is more than merely moving a reference or pointer, and

   demonstrates the necessity of limiting the format of the packet to the “outermost header structure.”

          Indeed, the patentee evidently understood that the relevant “format” of a packet is

   determined by its outermost header. NetScout at 26. At best, Implicit shows only that pointers

   were well known when the above statements were made and that Implicit understood pointers

   existed, but did not include them within the claims. Instead, the claims require more than merely

   pointers to a header within the packet. For example, the specification of the ’683 Patent generally

   explains a concept of a “reference” or pointer; however, the claims do not import this concept.

   While it may be possible for a computer to read different portions of a packet by accessing memory

   locations, that is simply not what the claims recite. Thus, the outermost header determines the

   format, as the Defendants’ proposed constructions and the Court’s past constructions reflect,

   neither of which include a pointer to a header.

                  3.      Moving a Reference

          Implicit also argues again that these claim terms encompass merely moving a reference—

   which is another way of reviving its rejected a “pointer” argument. The Court already foreclosed

   Implicit’s interpretation as lacking support in the record:



                                                     - 23 -
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 29 of 37 PageID #: 8201



          This disclosure of “advanc[ing] the reference past the header information for the
          protocol so that the reference is positioned at the next header” [in the specification
          of the ʼ683 Patent] suggests that a packet could be handled in a manner that is at
          least somewhat independent of its outermost header. Yet, this disclosure relates to
          an operation that “may perform no conversion of the message.” [’683 Patent at
          14:4–16.] Plaintiff has failed to demonstrate that anything in this disclosure is
          inconsistent with the patentee’s understanding, as apparent in the above-discussed
          evidence, that the format of a packet is determined by its outermost header.

   Netscout at 27. Implicit claims that its additional citations to the intrinsic record somehow require

   the Court to clarify that a “system can advance a reference as part of converting a packet from one

   format to another format (e.g., converting from a TCP format to an application format).” Dkt. 208

   at 27. Implicit’s pointer argument, which it is collaterally estopped from making in the first place,

   should be rejected once again.

          First, the prosecution history of the ’683 Patent confirms that “converting” requires

   modifying headers—not just moving a reference:

          Assuming arguendo that Decasper’s plugins or flows correspond to the “sequence
          of routines” of claim 26 (which Applicant does not concede), Decasper does not
          teach or suggest that any of the plugins operates on “packets having a TCP format”
          let alone “convert[ing]” such packets “into a different format,” as recited in that
          claim. Rather, as discussed at length above, Decasper’s packet classification
          scheme relies on IP headers remaining with packets throughout the IP core.

   See Ex. 1 at 19 (emphasis added). While it may be possible for a computer to read different

   portions of a packet by accessing memory locations, that is not what the claim recites. The claims

   plainly require “converting” the outermost header. Had Implicit intended to claim advancing

   references past headers, it could have done so. See, e.g., ’104 Patent, claim 11 (“the created one

   or more data structures include a reference to the key value and to a queue for storing packets of

   the message for processing.”).




                                                  - 24 -
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 30 of 37 PageID #: 8202



             C.     “[Execute] [Perform] a Transmission Control Protocol” and Related Terms

                                 “execute a Transmission Control Protocol”
                                “perform a Transmission Control Protocol”11

          Implicit’s Proposed Construction                Defendants’ Proposed Construction
          Plain and ordinary meaning. No                  “operate on one or more packets whose
          construction necessary.                         outermost header is a TCP header”

          Alternatively, “a software routine for
          processing the packet from the TCP layer
          to another layer in the protocol stack”


                     “executable to perform a Transmission Control Protocol (TCP)”12

          Implicit’s Proposed Construction                Defendants’ Proposed Construction
          Plain and ordinary meaning. No                  “operable on one or more packets whose
          construction necessary.                         outermost header is a TCP header”

          Alternatively, “a software routine for
          processing the packet from the TCP layer
          to another layer in the protocol stack”


                          “execute a [second/different] [third/different] protocol”13

          Implicit’s Proposed Construction                Defendants’ Proposed Construction
          Plain and ordinary meaning. No                  “operate on packets whose outermost
          construction necessary.                         header is a [second/third], different
                                                          protocol header”
          Alternatively, “a software routine for
          processing the packet from the TCP layer
          to another layer in the protocol stack”




   11
        ’683 Patent, Claim 1; ’790 Patent, Claims 1, 15; ’104 Patent, Claims 1, 16; ’780 Patent, Claims
        1, 16; ’839 Patent, Claim 1; ’378 Patent, Claims 1, 16.
   12
        ’790 Patent, Claim 8.
   13
        ’683 Patent, Claim 2; ’790 Patent, Claim 3.

                                                      - 25 -
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 31 of 37 PageID #: 8203




             “execute a Transmission Control Protocol (TCP) to process packets having a TCP
           format”; “execute TCP to process at least one of the subsequent packets having a TCP
                                                 format”14

          Implicit’s Proposed Construction               Defendants’ Proposed Construction
          Plain and ordinary meaning. No                 “operate on one or more packets whose
          construction necessary.                        outermost header is a TCP header”

          Alternatively, “a software routine for
          processing the packet from the TCP layer
          to another layer in the protocol stack”


             “execute a second protocol to process packets having a format other than the TCP
                  format, wherein the second protocol is an application-level protocol”15

          Implicit’s Proposed Construction               Defendants’ Proposed Construction
          Plain and ordinary meaning. No                 “execute a second protocol to operate on
          construction necessary.                        packets whose outermost header is other
                                                         than a TCP header, wherein the second
          Alternatively, “a software routine for         protocol is an application-level protocol”
          processing the packet from the TCP layer
          to another layer in the protocol stack”

             These claim terms and the Court’s clarification of what the terms did not mean—i.e.,

   rejection of the argument Implicit rehashes in this case—were squarely addressed in NetScout, and

   were included in the Sandvine Stipulation. As a result, Implicit is collaterally estopped from

   arguing for different constructions. Moreover, as the Court previously noted, the dispute as to the

   construction of these claims “presents substantially the same dispute” as presented above in

   Section VII.B (Netscout at 33), and again, the intrinsic record supports the constructions. See Ex.

   1 at 19 n.4 (“executes the TCP protocol (i.e., operates on a packet whose outermost header is a

   TCP header)”).)




   14
        ’104 Patent, Claims 1, 10, 16.
   15
        ’104 Patent, Claim 3.

                                                     - 26 -
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 32 of 37 PageID #: 8204



   VIII. “[S]ession Associated With A [Transport Layer/Different] Protocol” and similar
         terms

              “session associated with a [transport layer/different] protocol”; “another session
             associated with a different protocol that is executed, wherein the different protocol
                                    corresponds to the different format”16

          Implicit’s Proposed Construction               Defendants’ Proposed Construction
          Plain and ordinary meaning. No                 “information that is specific to a software
          construction necessary.                        routine for executing a specific protocol,
                                                         that can be used for all packets of the
                                                         message, and that is not information
                                                         related to an overall path”



               “TCP session associated with [the received] one or more [received] packets”17
                                          “a single TCP session”18

          Implicit’s Proposed Construction               Defendants’ Proposed Construction
          Plain and ordinary meaning. No                 “information that is specific to a software
          construction necessary.                        routine for executing a TCP, that can be
                                                         used for all packets of the message, and
                                                         that is not information related to an
                                                         overall path”



           “sessions corresponding to [various/respective] ones of the sequence of [two or more]
                                                routines”19

          Implicit’s Proposed Construction               Defendants’ Proposed Construction
          Plain and ordinary meaning. No                 “information that is specific to a software
          construction necessary.                        routine for executing a specific protocol
                                                         that can be used for all packets of the
                                                         message, and that is not information
                                                         related to an overall path”




   16
        ’683 Patent, Claim 10.
   17
      ’790 Patent, Claims 6, 11, 20.
   18
      ’780 Patent, Claim 13.
   19
      ’790 Patent, Claims 5, 12, 17; ’104 Patent, Claim 5, 12.
                                                    - 27 -
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 33 of 37 PageID #: 8205



          In NetScout, this Court construed the term “state information” to mean “information that

   is specific to a software routine for a specific message, that can be used for all packets of the

   message, and that is not information related to an overall path.” NetScout at 19. The Asserted

   Patents claim and describe “state information” and “sessions” as interrelated concepts enabling the

   system to process all packets of the message efficiently. For example, the specification describes

   “state information as an instance or session of the conversion routine” and explains that “the

   session includes the protocol and state information associated with that instance of the protocol.”

   ’683 Patent at 3:1-9, 5:44-45; see also id. at 3:60-62 (“sessions are identified so that each packet

   is associated with the appropriate state information.”) Defendants submit that the Court’s prior

   construction for the term “state information” (agreed to by the Parties here) should apply for—as

   an instance of, or included within—the equivalent term “sessions” as used in the claims.

          Defendants’ constructions find ample support in the intrinsic record tying sessions of the

   conversion routines to state information. The claims equate “sessions” with “state information”

   by claiming that “sessions specify state information for one or more of the sequence of routines.”

   ’683 Patent, claims 5, 11 (emphasis added). The specification likewise equates “state information

   as an instance or session of the conversion routine,” as quoted in NetScout:

          [S]ince the conversion routines may need to retain state information between the
          receipt of one packet of a message and the next packet of that message, the
          conversion system maintains state information as an instance or session of the
          conversion routine. The conversion system routes all packets for a message through
          the same session of each conversion routine so that the same state or instance
          information can be used by all packets of the message.

   NetScout at 17 (quoting ’683 Patent at 3:1-9) (emphasis added). According to Implicit, once the

   state information-sessions are configured within the system, the invention “routes all packets for

   a message through the same session of each conversion routine” to ensure “the same state

   information can be used by all packets in the message.” ’683 Patent at 3:5-9 (emphasis added).


                                                  - 28 -
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 34 of 37 PageID #: 8206



             Implicit relied on this disclosure in the ’163 inter partes Reexam, arguing that the claimed

   “message-based technology fundamentally differs from a packet-based technology” found in the

   prior art routers. Ex. 2 at 2. Implicit again equated a “session” with “state information,” explaining

   that within the conversion system:

             a “session” is created to ensure that all packets of a message are processed properly:
             the “conversion system routes all packets of a message through the same session
             of each conversion routine so that the same state or instance information can be
             used by all packets of the message.”

   Id. (quoting ’683 Patent at 3:2-7) (emphasis in original); see also NetScout at 17. This Court found

   Implicit’s statements to disclaim “soft state” found in prior art routers from “hard state [] tied to

   the processing of entire messages” maintained in the claimed invention. See NetScout at 19 (citing

   Ex. 2 at 11); see also id. at 17-19 (citing Ex. 2 at 2, 10-11, 13-14, 26-28, 38-39). This disclaimer

   was deemed consistent with Implicit’s reliance on the specification’s disclosure of routing all

   packets through the same session of each conversion routine so that “the same state or instance

   information can be used by all packets of the message.” Id. at 19 (citing ’683 Patent at 3:1-9); Ex.

   2 at 2.

             Implicit’s attempts to argue that “session” is unrelated to “state information” to avoid its

   disclaimer are thus belied by the claims themselves and Implicit’s many statements equating

   “session” and “state information” in the detailed description and in reexamination. Defendants’

   constructions should be adopted.

   IX.       Conclusion

             For the foregoing reasons, Defendants respectfully request that the Court adopt

   Defendants’ proposed constructions.




                                                     - 29 -
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 35 of 37 PageID #: 8207



   Dated: February 18, 2020        By: /s/ David McPhie

                                      IRELL & MANELLA LLP
                                      David McPhie (pro hac vice)
                                      (CA State Bar No. 231520)
                                      Ingrid Petersen (pro hac vice)
                                      (CA State Bar No. 313927)
                                      840 Newport Center Drive, Suite 400
                                      Newport Beach, CA 92660
                                      Telephone: 949-760-0991
                                      Facsimile: 949-760-5200
                                      dmcphie@irell.com
                                      ipetersen@irell.com

                                      Jonathan S. Kagan (pro hac vice)
                                      (CA State Bar No. 166039)
                                      1800 Avenue of the Stars, Suite 900
                                      Los Angeles, CA 90067-4276
                                      Telephone: 310-277-1010
                                      Facsimile: 310-203-7199
                                      jkagan@irell.com

                                      GILLAM & SMITH LLP
                                      Melissa Richards Smith
                                      (Texas Bar No. 24001351)
                                      303 South Washington Avenue
                                      Marshall, TX 75670
                                      Telephone: 903-934-8450
                                      Facsimile: 903-934-9257
                                      melissa@gillamsmithlaw.com

                                      Attorneys for Defendant Juniper Networks, Inc.



   Dated: February 18, 2020        By: /s/ Michael J. Sacksteder

                                      FENWICK & WEST LLP
                                      Michael J. Sacksteder (Lead Attorney)
                                      CA Bar No. 191605 (Admitted E.D. Tex.)
                                      Christopher L. Larson
                                      CA Bar No. 308247 (Admitted E.D. Tex.)
                                      Jessica L. Benzler
                                      CA Bar No. 306164 (Admitted E.D. Tex.)
                                      FENWICK & WEST LLP
                                      555 California Street, 12th Floor
                                      San Francisco, CA 94104

                                       - 30 -
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 36 of 37 PageID #: 8208



                                      Telephone: 415-875-2300
                                      Facsimile: 415-281-1350
                                      msacksteder@fenwick.com
                                      clarson@fenwick.com
                                      jbenzler@fenwick.com

                                      Geoffrey R. Miller
                                      (Texas State Bar No. 24094847)
                                      801 California Street
                                      Mountain View, CA 94041
                                      Telephone: 650-335-7943
                                      Facsimile: 650-938-5200
                                      gmiller@fenwick.com

                                      Attorneys for Defendant Imperva, Inc.


   Dated: February 18, 2020        By: /s/ Matthew C. Gaudet

                                      THE DACUS FIRM, P.C.
                                      Deron R. Dacus
                                      State Bar No. 00790553
                                      821 ESE Loop 323, Suite 430
                                      Tyler, TX 75701
                                      Phone: 903-705-1117
                                      Facsimile: 903-581-2543
                                      ddacus@dacusfirm.com

                                      DUANE MORRIS LLP
                                      Matthew C. Gaudet (GA SBN 287789)
                                      Admitted E.D. Tex.
                                      David C. Dotson (GA SBN 138040)
                                      Admitted E.D. Tex.
                                      John R. Gibson (GA SBN 454507)
                                      Admitted E.D. Tex.
                                      Alice E. Snedeker
                                      Admitted E.D. Tex.
                                      1075 Peachtree NE, Suite 2000
                                      Atlanta, GA 30309
                                      Telephone: 404-253-6900
                                      Facsimile: 404-253-6901
                                      mcgaudet@duanemorris.com
                                      dcdotson@duanemorris.com
                                      jrgibson@duanemorris.com
                                      aesnedeker@duanemorris.com



                                       - 31 -
Case 2:19-cv-00040-JRG-RSP Document 228 Filed 02/18/20 Page 37 of 37 PageID #: 8209



                                               Christopher J. Tyson (VA SBN 81553)
                                               Admitted E.D. Tex.
                                               505 9th Street, N.W., Suite 1000
                                               Washington, DC 20004-2166
                                               Telephone: 202-776-7800
                                               Facsimile: 202-776-7801
                                               cjtyson@duanemorris.com

                                               Counsel for Defendant Fortinet, Inc.




                                  CERTIFICATE OF SERVICE

          The undersigned certifies that the foregoing document was filed electronically on February

   18, 2020, in compliance with Local Rule CV-5(a). As such, this document was served on all

   counsel who are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A).


                                               /s/ Michael J. Sacksteder
                                               Michael J. Sacksteder




                                                - 32 -
